Case: 19-60265      Document: 00515265462         Page: 1    Date Filed: 01/09/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                              FILED
                                                                          January 9, 2020
                                      No. 19-60265
                                                                          Lyle W. Cayce
                                                                               Clerk
In the Matter of: STEPHEN PAUL SMITH, JESSICA NICHOLE SMITH,

               Debtors

STEPHEN PAUL SMITH; JESSICA NICHOLE SMITH, also known as
Jessica Nichole Miles, also known as Jessica Nichole Burk,

               Appellants

v.

MID-SOUTH MAINTENANCE, INCORPORATED, AN OKLAHOMA
CORPORATION; MID-SOUTH MAINTENANCE, INCORPORATED,
MEMPHIS, A TENNESSEE CORPORATION; WORLDWIDE STEEL
WORKS, INCORPORATED, AN OKLAHOMA CORPORATION,

               Appellees



                   Appeal from the United States District Court
                         Northern District of Mississippi
                               USDC 3:18-CV-111


Before HIGGINBOTHAM, STEWART, and ENGELHARDT, Circuit Judges.
PER CURIAM:*




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60265    Document: 00515265462      Page: 2   Date Filed: 01/09/2020




      This appeal comes to us from the district court, which reviewed decisions
by the bankruptcy court. “We review a district court’s affirmance of a
bankruptcy court decision by applying the same standard of review to the
bankruptcy court decision that the district court applied.” UTSA Apts. L.L.C.
v. UTSA Apts. 8, L.L.C. (In re UTSA Apts. 8, L.L.C.), 886 F.3d 473, 485 (5th
Cir. 2018) (internal quotation marks omitted).
      Here, the district court appropriately reviewed the bankruptcy court’s
post-trial findings of fact for clear error and its conclusions of law de novo.
Smith v. Mid-S. Maint., Inc., 363 F. Supp. 3d 701, 703 (N.D. Miss. 2019); In re
UTSA Apts. 8, L.L.C, 886 F.3d at 485 (reviewing district court’s findings of fact
for clear error and its conclusions of law de novo). Essentially for the reasons
explained by the district court, we agree that the bankruptcy court did not err
in denying Stephen and Jessica Smith’s motion to dismiss the adversary
complaint filed by the Mid-South creditors in this case. Burk v. Smith (In re
Burk), 583 B.R. 655, 674 (Bankr. N.D. Miss. 2018), aff’d sub nom. Smith, 363
F. Supp. 3d at 702–10. Nor did the bankruptcy court err in finding—in a
thoroughly-reasoned 35-page opinion following a three-day trial—that the
Smiths’s debts to the Mid-South creditors are nondischargeable under 11
U.S.C. sections 523(a)(2)(A) and 523(a)(6). See id. Accordingly, we AFFIRM.